Case: 3:18-cr-00158-WHR Doc #: 29 Filed: 11/26/19 Page: 1 of 4 PAGEID #: 134

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION ZUIKO 26 PH [s5q
UNITED STATES OF AMERICA CASE NO. S.-i Cer pss ae
Vv. ‘
INDICTMENT WALTER H. RICE
NASER ALMADAOIJI, 18 U.S.C. § 2339B(a)(1)
FORFEITURE

Defendant.

 

THE GRAND JURY CHARGES THAT:

COUNT ONE
[18 U.S.C. § 2339B(a)(1)]

Beginning on an unknown date, but at least by on or about October 24, 2018, in the
Southern District of Ohio, and elsewhere, the defendant, NASER ALMADAOIJL, having
knowledge that the Islamic State of Iraq and al-Sham (“ISIS”) and ISIL Khorasan (“ISIS Wilayat
Khorasan”) are foreign terrorist organizations, that the organizations have engaged or engage in
terrorist activity, and that the organizations have engaged or engage in terrorism, did knowingly
attempt to provide material support and resources to ISIS and ISIS Wilayat Khorasan, in the
form of personnel (namely, himself) to work under ISIS’s and ISIS Wilayat Khorasan’s direction

and control.

In violation of Title 18, United States Code, Section 2339B(a)(1).
Case: 3:18-cr-00158-WHR Doc #: 29 Filed: 11/26/19 Page: 2 of 4 PAGEID #: 135

COUNT TWO
[18 U.S.C. § 2339B(a)(1)]

On or about September 16, 2018, in the Southern District of Ohio, and elsewhere, the
defendant, NASER ALMADAOIJI, having knowledge that the Islamic State of Iraq and al-Sham
(“ISIS”) is a foreign terrorist organization, that the organization has engaged or engages in
terrorist activity, and that the organization has engaged or engages in terrorism, did knowingly
attempt to provide material support and resources to ISIS, namely, translation services.

In violation of Title 18, United States Code, Section 2339B(a)(1).
Case: 3:18-cr-00158-WHR Doc #: 29 Filed: 11/26/19 Page: 3 of 4 PAGEID #: 136

FORFEITURE

Upon conviction of the offense charged in Counts One and/or Two of this Indictment, the

defendant, NASER ALMADAOIIL, shall, pursuant to 18 U.S.C. § 981(a)(1)(C), 18 U.S.C.

§ 981(a)(1)(G)(i)-(iv), and 28 U.S.C. § 2461(c), forfeit to the United States:

a.

All of his assets, foreign or domestic (18 U.S.C. §§ 981(a)(1)(G)(@) and
(iv) and 28 U.S.C. § 2461(c));

All assets acquired or maintained by any person with the intent and for the
purpose of supporting, planning, conducting, or concealing the offense
charged in Count One of this Indictment (18 U.S.C. § 981(a)(1)(G)(ii) and
28 U.S.C. § 2461(c));

All assets derived from, involved in, or used or intended to be used to
commit the offense charged in Count One of the Indictment (18 U.S.C.

§ 981(a)(1)(G)(iii) and 28 U.S.C. § 2461(c));

Any property, real or personal, which constitutes or is derived from
proceeds traceable to the offense charged in Count One of the Indictment

(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)).
Case: 3:18-cr-00158-WHR Doc #: 29 Filed: 11/26/19 Page: 4 of 4 PAGEID #: 137

Such assets include, but are not limited to: (1) a Nokia Model 2330L-2, IMEI:
354323045632633, cell phone, (2) Lenovo Ideapad Laptop, Model SDC001, Serial Number

WESIMTES: and (3) Samsung Model SM-G900A, Serial Number R38G205 14EZ.

A TRUE BILL

/ s/ Velde

CoS

FOREPERS@N

DAVID M. DEVILLERS
United States Attorney

:
DOMINICK S. GERACE (OH 0082823)
Assistant United States Attorney
VIPAL J. PATEL (CA 156212)
First Assistant United States Attorney
200 West Second Street, Suite 600
Dayton, Ohio 45402
Office: (937) 225-2910
Fax: (937) 225-2564
dominick.s.gerace@usdoj.gov

Ww ZOV

H C4974235)
Trial Attorney
National Security Division
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20004
Office: (202) 353-3909
justin.sher@usdoj.gov
